DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 16 November 2021.  Claims 10-29 are currently under consideration.  The Office acknowledges the amendments to claims 10, 18-22, and 24-26.

Claim Objections
Claim 10 is objected to because of the following informalities: in line 8, “the recipient secured” should apparently read --the recipient and is secured--; and in line 11, “is that is” should apparently read --is--.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: in the second-to-last line, “a cochlea” should apparently read --the cochlea--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abolfathi (U.S. Pub. No. 2007/0280495 A1).
Regarding claim 10, Abolfathi discloses a method (Abstract) comprising: receiving a sound input ([0016]; [0066]), generating a first stimulation signal from the sound input comprising frequencies in a first frequency range, generating a second stimulation signal from the sound input comprising frequencies in a second frequency range ([0020]; [0073]; [0079]; [0088]; [0093]), sending the first stimulation signal to a first vibration actuator that is configured to stimulate a cochlea of the recipient (e.g., 116; [0090]) and is secured to a recipient’s skull via an anchor fixed to the recipient’s skull ([0016]-[0017]; [0054]; such bones are part of the skull) and sending the second stimulation signal to a second vibration actuator that is configured to stimulate the cochlea of the recipient, wherein the second vibration actuator is closer to the cochlea of the recipient than the first vibration actuator (Fig. 13A; e.g., 114/118; [0090]; numerous transducers may be used, each covering different subsets of the frequency spectrum and positioned adjacent to different teeth, so some are closer to the cochlea than others).
Regarding claim 11, Abolfathi discloses that the first frequency range at least partially overlaps the second frequency range ([0020]; [0073]; [0088]; overlapping ranges).

Regarding claim 13, Abolfathi discloses that the second vibration actuator is remote from the first vibration actuator (Fig. 13A; [0090]).
Regarding claim 14, Abolfathi discloses that generating a first stimulation signal includes generating a first stimulation signal configured to cause a hearing percept and generating a second stimulation signal includes generating a second stimulation signal configured to cause a hearing percept ([0020]; [0093]-[0094]).
Regarding claim 15, Abolfathi discloses converting the first stimulation signal into a first mechanical force to impart vibrations to the skull of the recipient and converting the second stimulation signal into a second mechanical force to impart vibrations to the skull of the recipient ([0002]; [0016]-[0017]; [0073]; [0091]).
Regarding claim 16, Abolfathi discloses that sending the first stimulation signal includes sending the first stimulation signal to a first vibration actuator secured to the skull of the recipient via a first bone anchor and sending the second stimulation signal includes sending the second stimulation signal to a second vibration actuator disposed remote from the first vibration actuator and secured to the skull of the recipient via a second bone anchor ([0016]-[0017]; [0054]; such bones are part of the skull; Fig. 13A; [0090]; positioned adjacent to different teeth).
Regarding claim 17, Abolfathi discloses the broadest reasonable interpretation of the claim, as the claim recites contingent limitations that are not required to be 
Regarding claim 18, Abolfathi discloses a method (Abstract) comprising receiving a sound input ([0016]; [0066]), determining a frequency of the sound input ([0093]-[0094]), converting the sound input into a stimulation signal and sending the stimulation signal to a first vibration actuator is secured to a recipient’s skull via an anchor fixed to the recipient’s skull ([0016]-[0017]; [0054]; such bones are part of the skull; actuator, e.g., 116; [0090]), wherein the first vibration actuator is one of a plurality of vibration actuators configured to stimulate a cochlea of the recipient ([0090]), and wherein at least one of the plurality of vibration actuators is implanted ([0017]).
Regarding claim 19, Abolfathi discloses that the plurality of vibration actuators are disposed remote from each other (Fig. 13A; [0090]; positioned adjacent to different teeth).
Regarding claim 20, Abolfathi discloses that the plurality of vibration actuators are disposed remote from a sound input-receiving component (Fig. 13A; [0093]; e.g., components 120/124).
Regarding claim 21, Abolfathi discloses that one of the plurality of vibration actuators is disposed remote from a sound input-receiving component (Fig. 13A; [0093]; e.g., components 120/124).
Regarding claim 22, Abolfathi discloses sending the stimulation signal to the first vibration actuator based at least in part on the frequency ([0093]-[0094]).

Regarding claim 24, Abolfathi discloses that the first vibration actuator of the plurality of vibration actuators is coupled to a first bone anchor and a second vibration actuator of the plurality of vibration actuators is coupled to a second bone anchor ([0016]-[0017]; [0054]; [0090]).
Regarding claim 25, Abolfathi discloses that the sending of the stimulation signal to the first vibration actuator is based on the determined frequency ([0093]-[0094]).
Regarding claim 26, Abolfathi discloses an apparatus (Abstract) comprising: a housing and a sound processor disposed in the housing ([0066]; [0071]; [0080]; [0091]) and configured to: receive a sound input ([0016]; [0066]), generate a first stimulation signal from the sound input comprising frequencies in a first frequency range, generate a second stimulation signal from the sound input comprising frequencies in a second frequency range ([0020]; [0073]; [0079]; [0088]; [0093]), send the first stimulation signal to a first vibration actuator that is configured to stimulate a cochlea of the recipient (e.g., 116; [0090]) and is secured to a recipient’s skull via an anchor fixed to the recipient’s skull ([0016]-[0017]; [0054]; such bones are part of the skull) and send the second stimulation signal to a second vibration actuator that is configured to stimulate the cochlea of the recipient, wherein the second vibration actuator is disposed remote from the first vibration actuator and closer than the first vibration actuator to the cochlea of the recipient (Fig. 13A; e.g., 114/118; [0090]; numerous transducers may be used, each covering different subsets of the frequency spectrum and positioned adjacent to 
Regarding claim 27, Abolfathi discloses that the first and second vibration actuators are remote from the housing (Fig. 13A; [0093]; e.g., 114/116 are remote from 120).
Regarding claim 28, Abolfathi discloses that generating a first stimulation signal includes generating a first stimulation signal configured to cause a hearing percept and generating a second stimulation signal includes generating a second stimulation signal configured to cause a hearing percept ([0020]; [0093]-[0094]).
Regarding claim 29, Abolfathi discloses the first vibration actuator that is configured to be coupled to a first bone anchor and the second vibration actuator that is configured to be coupled to a second bone anchor ([0016]-[0017]; [0054]).

Response to Arguments
Applicant’s arguments with respect to the objection to the specification and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objection and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS B COX/Primary Examiner, Art Unit 3791